Citation Nr: 0601131	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  99-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss, claimed on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Brian M. Kramer, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1959 to October 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In a March 2004 decision, the Board denied the veteran's 
claim for a compensable evaluation for his service-connected 
bilateral hearing loss disability.  The veteran subsequently 
appealed this issue to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
decision and remand the veteran's claim for readjudication.  
In a June 2005 Order, the Court granted the joint motion, 
vacated the Board's March 2004 decision, and remanded this 
case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

In the above-described June 2005 joint motion, the veteran's 
attorney and VA General Counsel sought to remand the 
veteran's claim because the Board had not addressed the 
veteran's claim for a compensable rating on an extraschedular 
basis.  Subsequently, the veteran's attorney submitted a 
brief consisting of additional evidence and argument in 
December 2005.

This brief contains information regarding the veteran's 
employment history since his discharge from service in 1964.  
The Board notes that the September 1998 rating decision shows 
that the RO considered the veteran's claim for a compensable 
rating on an extraschedular basis.  Therefore, the Board 
would ordinarily be able to evaluate the veteran's claim on 
this basis without first remanding the claim to the RO.

However, since the veteran's attorney has submitted 
additional evidence regarding the veteran's work history, 
which is considered pertinent evidence with regard to an 
extraschedular claim, and has not submitted a waiver of RO 
review of this evidence, the Board finds that a remand is 
necessary for the RO to evaluate this evidence before the 
Board may have jurisdiction over it.

In addition, the veteran's attorney also requested that the 
veteran be afforded a hearing before a Veterans Law Judge at 
the RO in either Oakland or San Diego, California, if the 
Board did not grant the veteran's claim.  Therefore, since 
the Board is remanding the veteran's claim, we find that the 
veteran should be afforded his requested hearing, if still 
desired.

Therefore, due process demands that this claim is remanded to 
the RO for the following:

1.  Readjudicate the veteran's claim for a 
compensable disability evaluation for 
service-connected bilateral hearing loss on 
an extraschedular basis, considering all of 
the evidence of record.  The RO is 
specifically requested to address the 
additional information provided by the 
veteran's attorney regarding his employment 
history since service.

2.  If the benefit sought on appeal remains 
denied, the veteran and his attorney should 
be provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since the August 2003 SSOC.  An 
appropriate period of time should be allowed 
for response.

3.  Thereafter, the RO should contact the 
veteran and his attorney and request that 
they clarify whether he still wishes to have 
a Board hearing and, if so, whether he 
prefers a hearing via videoconference or a 
hearing at the RO in front of a travelling 
Veterans Law Judge.  After receiving the 
veteran's response, the AMC should schedule 
the veteran for the appropriate hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


